Case 1:20-cr-20252-MGC Document 26-1 Entered on FLSD Docket 04/27/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-CR-20252

   UNITED STATES OF AMERICA,
        Plaintiff,

   vs.


   LUIS MANUEL URRA MONTERO,
         Defendant.
   ________________________________/

           ORDER ON EXPEDITED UNOPPOSED MOTION TO VISIT DEFENDANT

            THIS CAUSE came before me upon Counsel’s Expedited Unopposed Motion to Visit
   Defendant, the Court having reviewed the motion and being otherwise fully advised on its premises,
   it is hereby

         ORDERED and ADJUDGED that Counsel, Omar A. Lopez, be permitted to visit the
   Defendant at the Miami Federal Detention Center in the general visitation room.

           DONE and ORDERED in Chamber in Miami Dade County, Florida, on this _______ day of
   April 2021.



                                                _________________________________________
                                                US District Court Judge
